Cole, J.
This cause was tried before a justice and jury. After hearing the testimony the jury retired at 11.30 o’clock, P. M., of the 21st day of February, and returned into court at about half past 12 o’clock on the morning of the 22d with their verdict. The justice received the verdict, and immediately proceeded to enter judgment upon it. The question is, whether the judgment thus rendered is valid. It is claimed that it is not, for the reason that chap. 58, Laws of 1861, prohibited the justice from rendering judgment on the 22d, or transacting any business except to receive the verdict and discharge the jury. But we think this statute must be construed in connection with the general statute, and that effect must be given to both as far as possible. The general statute requires the justice, “in all cases where a verdict shall be rendered,” that he “forthwith render judgment” thereon. Section 160, chap. 120, E. S.
. In the case of McNamara v. Spees, 25 Wis., 539, a verdict was rendered by the jury at 10 o’clock on Saturday night. The justice adjourned the cause until the next. Monday afternoon, *245wben be rendered judgment upon tbe verdict. And tbis court beld tbat tbe justice lost jurisdiction because be did not render judgment “ forthwith,” as tbe statute requires, on receiving tbe verdict. Now we do not think tbe legislature, by tbe law of 1861, intended to change tbis general provision in regard to tbe entry of judgments in justices’ courts upon tbe verdict of a jury. Eor, if tbe intention was to absolutely prohibit the, justice from rendering judgment upon a verdict received on tbe 22d of February, it is but reasonable to suppose tbat some provision would have been made authorizing tbe justice in such a case to adjourn tbe cause until another day, wben judgment could be rendered, and thus save tbe suit. In tbis case, if tbe justice could not render judgment upon tbe verdict, it is evident tbe cause must go down for want of authority on tbe part of tbe justice to adjourn or continue tbe cause until be could perform tbe judicial act of rendering tbe judgment. Such a consequence is to be avoided, if possible.
For these reasons we think tbe judgment of tbe circuit court, affirming tbat of tbe justice, was correct and must be affirmed.
By the Court.— Judgment affirmed.